FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS                 April 15, 2008
                            FOR THE TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                     Clerk of Court


    MICHAEL KEITH TIVIS,

                Plaintiff-Appellant,

    v.                                                   No. 07-1453
                                             (D.C. No. 1:06-cv-02025-WYD-CBS)
    PATTY BEECROFT, M.D.;                                 (D. Colo.)
    RON LEYBA, Warden; JOE ORTIZ,
    Executive Director,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRISCOE, PORFILIO, and BALDOCK, Circuit Judges.



         Michael Keith Tivis, a Colorado prisoner proceeding pro se, appeals the

district court’s grant of summary judgment to the defendants in this action under

42 U.S.C. § 1983. Mr. Tivis suffers from degenerative joint disease in his left

hip. The arguments on appeal concern only one defendant, Dr. Patty Beecroft.



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Tivis contends that Dr. Beecroft has exhibited deliberate indifference to his

severe medical needs by delaying and denying recommended hip replacement

surgery and his receipt of appropriate pain medication.

      It is apparent that Mr. Tivis sincerely disagrees with Dr. Beecroft’s

diagnoses and prescribed course of treatment for his degenerative joint disease.

In light of the medical record, however, his beliefs do not establish a

constitutional violation. See Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 811

(10th Cir. 1999); Olson v. Stotts, 9 F.3d 1475, 1477 (10th Cir. 1993); see also

Estelle v. Gamble, 429 U.S. 97, 107 (1976). To the extent he argues on appeal

that the administration of psychotropic medications is a separate constitutional

violation, the claim was not presented as such before the district court, and thus it

will not be considered on appeal. See Bancamerica Commercial Corp. v. Mosher

Steel of Kan., Inc., 100 F.3d 792, 798-99 (10th Cir.), amended on other grounds,

103 F.3d 80 (10th Cir. 1996).

      The judgment of the district court is AFFIRMED for substantially the

reasons set forth in the district court’s order dated September 24, 2007.


                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                          -2-